Citation Nr: 1610129	
Decision Date: 03/14/16    Archive Date: 03/22/16

DOCKET NO.  10-32 033A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

 Entitlement to an apportionment of the Veteran's VA benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The appellant is the ex-wife of the Veteran who served on active duty from March 1984 to December 1989.  

This matter comes before the Board of Veterans' Appeals (Board) from a decision of the Chicago, Illinois Regional Office (RO) of the Department of Veterans' Affairs (VA).

On her Form 9, the appellant initially requested a Board hearing, which was scheduled for December 8, 2015.   However, she subsequently cancelled her hearing and did not indicate that she wished to reschedule it.  



FINDINGS OF FACT

The Veteran is reasonably shown to have been discharging his child support obligations and the appellant's monthly expenses have not been shown to exceed her monthly income.  






CONCLUSION OF LAW

The criteria for apportionment of the Veteran's disability compensation payments have not been met.  38 U.S.C.A. § 5307 (West 2014); 38 C.F.R. §§ 3.450, 3.451, 3.452, 3.458 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

A veteran's benefits may be apportioned if a veteran is not residing with his spouse or children and a claim for apportionment is filed for or on behalf of the spouse or children.  38 C.F.R. § 3.452(a).

VA regulations provide for two types of apportionments.  The first type is a "general" apportionment, which may be paid under the circumstances set forth in 38 C.F.R. § 3.450.  More specifically, all or any part of the pension or compensation payable on account of any veteran may be apportioned if a veteran is not residing with his spouse or children and a veteran is not reasonably discharging his responsibility for the spouse's or children's support.  38 U.S.C.A. § 5307(a)(2); 38 C.F.R. § 3.450(a)(1)(ii).  It is not necessary for the claimant to establish the existence of hardship in order to obtain an apportionment under 38 C.F.R. § 3.450. See Hall v. Brown, 5 Vet. App. 294 (1993). 

The second type is a "special" apportionment.  Under this type of apportionment, without regard to any other provision regarding apportionment, where hardship is shown to exist, compensation may be specially apportioned between a veteran and his dependents on the basis of the facts of the individual case as long as it does not cause undue hardship to the other persons in interest. 

Ordinarily, apportionment of more than 50 percent of the Veteran's benefits would constitute undue hardship on him or her, while apportionment of less than 20 percent of the Veteran's benefits would not provide a reasonable amount for any apportionee.  38 C.F.R. § 4.51. 

Both of these types of apportionments (either "general" or "special" apportionment) are payable to a spouse or dependent.  38 U.S.C.A. § 5307(a)(2); 38 C.F.R. 
§§ 3.450(a)(1)(ii), 3.451.

A Veteran's benefits may not be apportioned until the estranged spouse of a veteran files a claim for an apportioned share.  38 C.F.R. § 458(g).  Upon a divorce from a veteran, the ex-spouse loses her status as a veteran's spouse, including any potential entitlement to an apportionment of his VA disability compensation, effective from the date of their divorce.  See 38 U.S.C.A. § 101(31); 38 C.F.R. §§ 3.1(j). 3.50; Marrero v. Gober, 14 Vet. App. 80, 82 (2000).

The appellant initially filed a claim for apportionment for two children of her and the Veteran in May 2007.  This claim was denied by an August 2008 rating decision, which found that although the Veteran and the appellant were divorced, they were living in the same household.  The appellant did not file a timely appeal of this decision by submitting a notice of disagreement within 60 days, as is required in a contested claim such as this one.  See 38 C.F.R. § 20.501(b).   The appellant subsequently filed a new claim for apportionment.  Then, in a November 2009 special apportionment decision, the RO found that the appellant's total monthly income of $2031 exceeded her expenses.  The RO also noted that a portion of that income was Social Security Administration (SSA) payments from the Veteran for each of the two children of her and Veteran in the amount of $589 each.  Additionally, the RO noted that it was not considering a $500 debt owed by the appellant to the utility company for being behind on her payments as part of her monthly expenses, as this did not constitute a monthly expense (i.e. she had already reported a separate monthly amount that she needed to pay the utility company, which presumably included any installment payment on this debt).   Consequently, the RO concluded that the appellant did not show a financial need for an apportionment of the Veteran's VA benefits.  

In a December 2009 notice of disagreement, the appellant argued that she had shown that she actually had monthly expenses in the amount of $2311 and monthly income of only $2025 and that thus, she was in financial need.  She also indicated that the Veteran was not living with her; rather, he was homeless.  In a July 2010 statement of the case, the RO noted receipts the appellant had submitted indicated that she was behind on her utility payments and also her rent payments and that she may have only paid a portion of her rent.  The RO also noted that it appeared the appellant was inappropriately counting some or all of the principal amount of her debts as part of her monthly expenses, rather than simply the amounts she needed to pay on them monthly. The appellant had also indicated that she had remarried but subsequently separated.  However, she did not indicate whether the current husband contributed any financial support.  Accordingly, the RO continued the denial of apportionment because the evidence did not establish that the appellant's actual monthly expenses exceeded her income.  

In an income and expenses statement received in February 2011, the appellant indicated that she did not receive any support from her former husband and also indicated that she would sometimes have to decide what bills she would be able to pay throughout the month.  She also indicated that she was still behind on her utility bill and that in the divorce decree, the Veteran was ordered to pay over $900 in monthly child support.  

In an August 2013 supplemental statement of the case, the RO noted that the appellant's February 2011 statement still appeared to indicate that her income exceeded her expenses.    

In a December 2015 communication, the appellant indicated that she would not be appearing for her requested Board hearing because she was tired of contesting the matter and felt like it should not take five years for her appeal to be decided.  

At the December 2015 hearing, the Veteran testified that the appellant, his ex-wife, used to have custody of their son and daughter.  However, he indicated that he currently has custody of the son, who was 16 years old at the time of the hearing and that this custody arrangement had begun approximately 3 or 4 years previously.  He also indicated that their daughter had lived with the appellant but was currently 20 years old.  Additionally, he noted that a portion of his Social Security Administration (SSA) check had already been going to support these children.  

Considering general apportionment, during the time when his children have been minors and living with the appellant, the evidence does not establish that the Veteran has not been reasonably discharging his responsibility for their support.  In this regard, the evidence indicates that $589 per month of the Veteran's SSA benefits has been sent to the appellant for purposes of support for these two children.  

Additionally, as noted above, the Veteran testified in December 2015 that his 16 year old son was currently living with him and that his daughter was no longer a minor child (i.e. she was 20 years old, born on November [redacted], 1995, according to appellant).   Thus, there is no basis for awarding apportionment to the appellant for the son once he began living with the Veteran and no basis for awarding an apportionment to the appellant for the daughter, subsequent to turning 18, even assuming that the Veteran was not reasonably discharging his responsibility for her support.  (In this regard, there is no indication or allegation that after reaching age 18, the daughter began has been pursuing a course of instruction at an approved educational institution.  See 38 C.F.R. § 3.57).  Accordingly, for the entire appeal period, a general apportionment is not warranted.   38 C.F.R. § 3.450.

Regarding special apportionment, the appellant's monthly expenses were not shown to be greater than her monthly income during the time frame when the son and daughter of the appellant and the Veteran were living with her and were under 18.  As alluded to above, the appellant has at times generally reported that her monthly expenses actually did exceed her monthly income but this appeared to be based on her counting the entire principal of debts owed, rather than the actual monthly payment she was responsible for in order to repay them.  Accordingly, in the absence of a showing that the appellant's monthly expenses exceeded her monthly income during the pertinent time frame, the Board does not have a basis for awarding a special apportionment.  

The Board empathizes with the significant financial challenges the appellant has been facing.  However, it is bound to apply the controlling regulations to the evidence of record.  Because this evidence indicates that the Veteran has been reasonably discharging his child support obligations and does not show that the appellant's monthly expenses exceeded her monthly income when the son and daughter of the appellant and the Veteran were living with her and were under 18, the Board has no basis for granting her claim for apportionment.   

Due Process

This appeal concerns a benefit provided under Chapter 53, Title 38, and United States Code.  The rules governing VA notice and assistance upon receipt of a claim for benefits, as outlined by the Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, do not apply to claims for benefits provided under chapters other than Chapter 51.  See Sims v. Nicholson, 19 Vet. App. 453, 456 (2006).  The VCAA does not apply to decisions regarding how benefits are paid.  However, VA rules include special procedural requirements for simultaneously contested claims, such as apportionment.  See 38 C.F.R. §§ 19.100, 19.101, 19.102. 

Upon the filing of a notice of disagreement in a simultaneously contested claim, all interested parties and their representatives are to be furnished a copy of the statement of the case.  See 38 C.F.R. § 19.101.  When a substantive appeal is filed in a simultaneously contested claim, the content of the substantive appeal is furnished to the other contesting parties, to the extent that it contains information directly affecting the payment or potential payment of the benefit which is the subject of the contested claim.  See 38 U.S.C.A. § 7105A; 38 C.F.R. § 19.102. 

Both parties received notice of the June 2011 apportionment decision and March 2014 statement of the case.  Correspondence provided to both parties included notice of the governing legal regulations and hearing, appeal, and representation rights.  It does not appear that the content of the respective substantive appeals was sent to each contesting parting.  However, there was no new argument or evidence presented with this documentation.  Thus, neither party was prejudiced by this omission and no further notice is required.    
 
Additionally, pertinent and available records necessary to decide this claim have been obtained and associated with the claims file, to include income and expense forms submitted by both the appellant and the Veteran.  No further assistance is required and the Board concludes that neither the appellant nor the Veteran is prejudiced by the Board issuing a decision on this appeal at this time.
            
ORDER

Apportionment of the Veteran's VA benefits is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


